Exhibit 10.2
 
ISDA
International Swap Dealers Association, Inc.



SCHEDULE
to the
Master Agreement


dated as of September 28, 2007


between


HSBC Bank USA, National Association (“Party A”) and
Hyundai Auto Receivables Trust 2007-A (“Party B”)



Part 1. Termination Provisions.


(a)
The following shall apply:



(i) Termination by Party A - Events of Default. Notwithstanding the provisions
of Section 5(a), the only events which will constitute Events of Default when
they occur in relation to Party B will be those events specified in Sections
5(a)(i) (Failure To Pay Or Deliver), Section 5(a)(iii)(1) (Credit Support
Default) solely with respect to the return of Posted Collateral and Section
5(a)(vii) (Bankruptcy), provided that with respect to Party B the provisions of
Section 5(a)(vii) clauses (2), (7) and (9) will not be applicable as an Event of
Default; clause (3) will not apply to Party B to the extent it refers to any
assignment, arrangement or composition that is effected by or pursuant to the
Indenture; clause (4) will not apply to Party B to the extent that it refers to
proceedings or petitions instituted or presented by Party A or any of its
Affiliates; clause(6) will not apply to Party B to the extent that it refers to
(i) any appointment that is contemplated or effected by the Indenture (as
defined herein) or (ii) any appointment that Party B has not become subject to);
clause (8) will not apply to Party B to the extent that it applies to Section
5(a)(vii)(2), (4), (6), and (7) (except to the extent that such provisions are
not disapplied with respect to Party B).



 
Accordingly, the provisions of Section 5(a)(ii) (Breach Of Agreement), the
provisions of Section 5(a)(iii) (Credit Support Default) (other than Section
5(a)(iii)(1)), the provisions of Section 5(a)(iv) (Misrepresentation), the
provisions of Section 5(a)(v) (Default Under Specified Transaction), the
provisions of Section 5(a)(vi) (Cross Default), the provisions of Section
5(a)(vii) (Bankruptcy) set forth in the proviso in the preceding paragraph and
the provisions of Section 5(a)(viii) (Merger Without Assumption) will in no
circumstances be regarded as having given rise to an Event of Default with
respect to Party B.



(ii) Termination by Party A - Termination Events Notwithstanding the provisions
of Section 5(b), and save as otherwise provided herein, the only events which
will constitute Termination Events when they occur in relation to Party B will
be those events specified in Section 5(b)(i) (Illegality), Section 5(b)(ii) (Tax
Event), Section 5(b)(iii) (Tax Event Upon Merger) and Section 5(b)(v)
(Additional Termination Event); provided that Party A shall not be entitled to
designate an Early Termination Date by reason of a Tax Event Upon Merger in
respect of which it is the Affected Party. Accordingly, the provisions of
Section 5(b)(iv) (Credit Event Upon Merger) will not be regarded as having given
rise to a Termination Event with respect to Party B.
 
1

--------------------------------------------------------------------------------


 
(iii) Termination by Party B - Events of Default and Termination Events. Save as
otherwise provided herein, the provisions of Section 5 will apply with respect
to Party A without amendment. For purposes of Section 5(a)(vi) (Cross Default),
the Threshold Amount applicable to Party A shall be 3% of shareholder equity
(excluding deposits).



 
Notwithstanding anything to the contrary in Section 5(a)(iii)(1), any failure by
Party A to comply with or perform any obligation to be complied with or
performed by Party A under the Credit Support Annex shall not constitute an
Event of Default under Section 5(a)(iii) unless the Moody’s Second Rating
Trigger Requirements apply and 30 or more Local Business Days have elapsed since
the last time the Moody’s Rating Second Trigger Requirements did not apply.



(b)
“Specified Entity” none specified in relation to either Party A or Party B.



(c)
“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.



(d)
The “Automatic Early Termination” provision of Section 6(a) of this Agreement
will not apply to Party A and will not apply to Party B.



(e)
Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement:




 
Market Quotation will apply and the Second Method will apply; provided, however,
with respect to an early termination in which Party A is the Defaulting Party or
sole Affected Party in respect of an Additional Termination Event or Tax Event
Upon Merger, notwithstanding Section 6 of this Agreement, the following
amendment to this Agreement set forth in paragraphs (i) to (vi) below shall
apply:



(i) The definition of “Market Quotation” shall be deleted in its entirety and
replaced with the following:



 
“Market Quotation” means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by a Reference Market-maker that is an Eligible
Replacement, (2) for an amount that would be paid to Party B (expressed as a
negative number) or by Party B (expressed as a positive number) in consideration
of an agreement between Party B and such Reference Market-maker to enter into a
transaction (the “Replacement Transaction”) that would have the effect of
preserving for such party the economic equivalent of any payment or delivery
(whether the underlying obligation was absolute or contingent and assuming the
satisfaction of each applicable condition precedent) by the parties under
Section 2(a)(i) in respect of such Terminated Transactions or group of
Terminated Transactions that would, but for the occurrence of the relevant Early
Termination Date, have been required after that Date, (3) made on the basis that
Unpaid Amounts in respect of the Terminated Transaction or group of Transactions
are to be excluded but, without limitation, any payment or delivery that would,
but for the relevant Early Termination Date, have been required (assuming
satisfaction of each applicable condition precedent) after that Early
Termination Date is to be included and (4) made in respect of a Replacement
Transaction with commercial terms substantially the same as those of this
Agreement (save for the exclusion of provisions relating to Transactions that
are not Terminated Transactions).”

 
2

--------------------------------------------------------------------------------


 
(ii) The definition of “Settlement Amount” shall be deleted in its entirety and
replaced with the following:


“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to:


(a)  if, on or prior to such Early Termination Date, a Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions is accepted
by Party B so as to become legally binding, the Termination Currency Equivalent
of the amount (whether positive or negative) of such Market Quotation;
 
(b)  if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by Party
B so as to become legally binding and one or more Market Quotations have been
communicated to Party B and remain capable of becoming legally binding upon
acceptance by Party B, the Termination Currency Equivalent of the amount
(whether positive or negative) of the lowest of such Market Quotations;
 
(c)  if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by Party
B so as to become legally binding and no Market Quotations have been
communicated to Party B and remain capable of becoming legally binding upon
acceptance by Party B, Party B’s Loss (whether positive or negative and without
reference to Unpaid Amounts) for the relevant Terminated Transaction or group of
Terminated Transactions; and
 
(d)  at any time on or before such Early Termination Date at which two or more
Market Quotations have been communicated to Party B and remain capable of
becoming legally binding upon acceptance by Party B, Party B shall be entitled
to accept only the lowest of such Market Quotations (for the avoidance of doubt,
(i) a Market Quotation expressed as a negative number is lower than a Market
Quotation expressed as a positive number and (ii) the lower of two Market
Quotations expressed as negative numbers is the one with the largest absolute
value).“
 
(iii) For the purpose of sub-paragraph (4) of the definition of Market
Quotation, Party B shall determine in its sole discretion, acting in a
commercially reasonable manner, whether a Firm Offer is made in respect of a
Replacement Transaction with commercial terms substantially the same as those of
this Agreement (save for the exclusion of provisions relating to Transactions
that are not Terminated Transactions).
 
3

--------------------------------------------------------------------------------




(iv) Party B undertakes to use its reasonable efforts to obtain at least one
Market Quotation before the Early Termination Date.


(v) If Party B requests Party A in writing to obtain Market Quotations, Party A
shall use its reasonable efforts to do so before the Early Termination Date.


(vi) If the Settlement Amount is a negative number, Section 6(e)(i)(3) of this
Agreement shall be deleted in its entirety and replaced with the following:


“Second Method and Market Quotation”. If Second Method and Market Quotation
apply, (1) Party B shall pay to Party A an amount equal to the absolute value of
the Settlement Amount in respect of the Terminated Transactions, (2) Party B
shall pay to Party A the Termination Currency Equivalent of the Unpaid Amounts
owing to Party A and (3) Party A shall pay to Party B the Termination Currency
Equivalent of the Unpaid Amounts owing to Party B, provided that, (i) the
amounts payable under (2) and (3) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (ii) notwithstanding any other provision of
this Agreement, any amount payable by Party A under (3) shall not be netted-off
against any amount payable by Party B under (1).”


(f)
“Termination Currency” means U.S. Dollars.



(g)
Additional Termination Event will apply. Each of the following events shall
constitute an Additional Termination Event hereunder:



(i) Liquidations of Collateral. The following shall constitute an Additional
Termination Event in which Party B shall be the sole Affected Party: Any
liquidation of
the Collateral occurs following an Event of Default under the Indenture or the
Notes are otherwise redeemed or prepaid in full other than in connection with an
optional purchase of Receivables pursuant to Section 9.01 of the Sale and
Servicing Agreement.


(ii) Amendment to Indenture. The following shall constitute an Additional
Termination Event in which Party B shall be the sole Affected Party: An
amendment and/or supplement is made to the Indenture without the prior written
consent of Party A if such amendment and/or supplement would materially and
adversely affect Party A’s interests hereunder or under the Transaction and such
consent is required under the Indenture.


(iii) Regulation AB Financial Disclosure. The following shall constitute an
Additional Termination Event in which Party A shall be the sole Affected Party:
The failure of Party A to materially comply with or materially perform any
agreement or undertaking to be complied with or performed by Party A under Part
5(t) of this Schedule.


(iv) S&P or Fitch Downgrade of Party A. The failure by Party A to post Eligible
Collateral in accordance with the terms of the Credit Support Annex or to obtain
a Eligible Guarantee in accordance with Part 5(q) of this Schedule or to
transfer its rights and obligations hereunder to an Eligible Replacement in
accordance with Part 5(q) of this Schedule shall constitute an Additional
Termination Event for which Party A shall be the sole Affected Party.
 
4

--------------------------------------------------------------------------------


 
(v) Moody’s First Rating Trigger Collateral. The following shall constitute an
Additional Termination Event in which Party A is the sole Affected Party: Party
A has failed to comply with or perform any obligation to be complied with or
performed by Party A in accordance with the Credit Support Annex and either (x)
the Moody’s Second Rating Trigger Requirements do not apply or (y) less than 30
Local Business Days have elapsed since the last time the Moody’s Second Rating
Trigger Requirements did not apply.


(vi) Moody’s Second Rating Trigger Replacement. The following shall constitute
an Additional Termination Event in which Party A is the sole Affected Party: (x)
The Moody’s Second Rating Trigger Requirements apply and 30 or more Local
Business Days have elapsed since the last time the Moody’s Second Rating Trigger
Requirements did not apply and (y) (A) at least one Eligible Replacement has
made a Firm Offer (which remains capable of becoming legally binding upon
acceptance) to be the transferee of a transfer to be made in accordance with
Part 5(e) below and/or (B) at least one entity with the Moody’s First Trigger
Required Ratings and/or the Moody’s Second Trigger Required Ratings has made a
Firm Offer (which remains capable of becoming legally binding upon acceptance by
the offeree) to provide an Eligible Guarantee in respect of all of Party A’s
present and future obligations under this Agreement.


(A) The “Moody’s First Rating Trigger Requirements” shall apply so long as no
Relevant Entity has the Moody’s First Trigger Required Ratings.


An entity shall have the “Moody’s First Trigger Required Ratings” (x) where such
entity is the subject of a Moody’s Short-term Rating, if such rating is
“Prime-1” and its long-term, unsecured and unsubordinated debt obligations are
rated “A2” or above by Moody’s and (y) where such entity is not the subject of a
Moody’s Short-term Rating, if its long-term, unsecured and unsubordinated debt
obligations are rated “A1” or above by Moody’s.


(B) So long as the Moody’s First Rating Trigger Requirements apply, Party A will
at its own cost use commercially reasonable efforts to, as soon as reasonably
practicable, (x) procure an Eligible Guarantee in respect of all of Party A’s
present and future obligations under this Agreement to be provided by a
guarantor with the Moody’s First Trigger Required Ratings, (y) transfer to
Party B the amount of Eligible Collateral required under the Credit Support
Annex or (z) transfer this Agreement in accordance with Part 5(e) below.


(C) The “Moody’s Second Rating Trigger Requirements” shall apply so long as no
Relevant Entity has the Moody’s Second Trigger Required Ratings.


An entity shall have the “Moody’s Second Trigger Required Ratings” (x) where
such entity is the subject of a Moody’s Short-term Rating, if such rating is
“Prime-2” or above and its long-term, unsecured and unsubordinated debt
obligations are rated“A3” or above by Moody’s and (y) where such entity is not
the subject of a Moody’s Short-term Rating, if its long-term, unsecured and
unsubordinated debt obligations are rated “A3” or above by Moody’s.
 
5

--------------------------------------------------------------------------------


 
(D) So long as the Moody’s Second Rating Trigger Requirements apply, Party A
will at its own cost use commercially reasonable efforts to, as soon as
reasonably practicable, either (x) procure an Eligible Guarantee in respect of
all of Party A’s present and future obligations under this Agreement to be
provided by a guarantor with the Moody’s First Trigger Required Ratings and/or
the Moody’s Second Trigger Required Ratings or (y) transfer this Agreement in
accordance with Part 5(e) below, and in both the case of (x) and (y), transfer
to Party B the amount of Eligible Collateral required under the Credit Support
Annex.


In the event of an Early Termination Date in respect of a Party A Rating
Downgrade, an S&P Required Ratings Downgrade, a Fitch Required Ratings
Downgrade, a Moody’s First Rating Trigger Replacement or a Moody’s Second Rating
Trigger Replacement and the entering into by Party B of alternative swap
arrangements, Party A shall pay all reasonable out-of-pocket expenses, including
legal fees and stamp taxes, relating to the entering into of such alternative
swap arrangements.


Part 2. Tax Representations



(a)
Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A will make the following representation and Party B will make the
following representation:



It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii)
the satisfaction of the agreement of the other party contained in Section 4(d)
of this Agreement, provided that it shall not be a breach of this representation
where reliance is placed on clause (ii) and the other party does not deliver a
form or document under Section 4(a)(iii) of this Agreement by reason of material
prejudice to its legal or commercial position.



(b)
Payee Representations. For the purpose of Section 3(f) of this Agreement, Party
A and Party B will make the representations in (i) and (ii) below.



(i) Party A represents that it is a national banking association organized under
the laws of the United States.


(ii) Party B represents that it is a Delaware statutory trust organized or
formed under the laws of the State of Delaware.
 
6

--------------------------------------------------------------------------------


 
Part 3. Agreement to Deliver Documents.


For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:


(a) Tax forms, documents or certificates to be delivered are:


Party A and Party B shall promptly deliver to the other party (or as directed)
any form or document accurately completed and in a manner reasonably
satisfactory to the other party that may be required or reasonably requested in
order to allow the other party to make a payment under a Transaction without any
deduction or withholding for or on account of any Tax or with such deduction or
withholding at a reduced rate, promptly upon reasonable demand by the other
party.


(b) Other documents to be delivered are:


Party required to
deliver document
 
Form/Document/
Certificate
 
Date by which to be
delivered
 
Covered by Section 3(d)
Representation of
this Agreement
Party A and Party B
 
Evidence of the authority of the signatories of this Agreement including
specimen signatures of such signatories.
 
Upon execution of this Agreement.
 
Yes
             
Party A
 
An opinion of counsel addressed to Party B in form and substance reasonably
acceptable to Party B.
 
Upon execution of this Agreement.
 
No
             
Party B
 
An opinion of Party B’s counsel addressed to Party A in form and substance
reasonably acceptable to Party A.
 
Upon execution of this Agreement.
 
No
             
Party B
 
A duly executed certificate of the secretary or assistant secretary of the Owner
Trustee of Party B certifying the name and true signature of each person
authorized to execute this Agreement and enter into Transactions for Party B.
 
Upon execution of this Agreement.
 
Yes
             
Party B
 
Copies of executed Indenture and Sale and Servicing Agreement.
 
Upon execution of such Agreements
 
Yes

 
7

--------------------------------------------------------------------------------


 
Party required to
deliver document
 
Form/Document/
Certificate
 
Date by which to be
delivered
 
Covered by Section 3(d)
Representation of
this Agreement

Party A
 
Financial data relating to Party A, as required pursuant to Part 5(t) of this
Schedule.
 
As required pursuant to Part 5(t) of this Schedule.
 
Yes
             
Party A
 
Executed Indemnification and Disclosure Agreement, among Party A, Hyundai Motor
Finance Company and Hyundai ABS Funding Corporation, relating to Party A’s
furnished information for use in the Prospectus and other matters.
 
Upon or prior to execution of this Agreement
 
Yes

 
Part 4. Miscellaneous.



(a)
Addresses for Notices. For the purpose of Section 12(a) of this Agreement:

 
Address for notices or communications to Party A:
 
HSBC Bank USA, National Association
452 Fifth Avenue
New York, NY 10018
Attention: Legal Department
Telephone No.: 212-525-8119
Facsimile No.: 212-525-6121
 
Address for notices or communications to Party B:


c/o Wilmington Trust Company, as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-0001
Attention: Corporate Trust Administration   


With a copy to:


Hyundai Motor Finance Company
10550 Talbert Avenue
Fountain Valley, California 92708
Attention: Manager, Treasury Operations
Telephone No.: (714) 965-3124
 
8

--------------------------------------------------------------------------------


 
With a copy to the Indenture Trustee at:


388 Greenwich Street, 14th Floor
New York, New York 10013
Facsimile number (212) 816-5527
Attention: Structured Finance Agency and Trust-Hyundai Auto Receivables Trust
2007-A
 

(b)
Process Agent. For the purpose of Section 13(c) of this Agreement:




Party A appoints as its Process Agent
Not applicable

     

Party B appoints as its Process Agent
Not applicable



(c)
Notices. Section 12(a) of the Agreement is amended by adding the words in the
third line thereof after the phrase “messaging system” and before the “)” the
words “; provided, however, any such notice or other communication may be given
by facsimile transmission if telex is unavailable, no telex number is supplied
by the party providing notice, or if answer back confirmation is not received
from the party to whom the telex is sent.”



(d)
Offices. The provisions of Section 10(a) of this Agreement will apply to this
Agreement.




(e)
Multibranch Party. For the purpose of Section 10(c) of this Agreement:



Party A is not a Multibranch Party.


Party B is not a Multibranch Party.


(f)
Calculation Agent. The Calculation Agent is Party B, unless otherwise specified
in a Confirmation in relation to the relevant Transaction.




(g)
Credit Support Document. Details of any Credit Support Document:




With respect to Party A:
The Credit Support Annex and any Eligible Guarantee in support of Party A’s
obligations under this Agreement




With respect to Party B:
The Credit Support Annex solely with respect to Party B’s obligations under
paragraph 3(b) of the Credit Support Annex




(h)
Credit Support Provider. Credit Support Provider means in relation to

 

Party A:
The guarantor under any Eligible Guarantee in support of Party A’s obligations
under this Agreement.




Party B:
Not applicable.



(i)
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of New York (without reference to choice of laws
doctrine except Section 5-1401 and Section 5-1402 of the New York General
Obligation Law).

 
9

--------------------------------------------------------------------------------


 
(j)
Netting of Payments. The limitation set forth in Section 2(c)(ii) of this
Agreement will apply and therefore the netting in Section 2(c) of this Agreement
will be limited to the same Transaction.



(k)
“Affiliate” will have the meaning specified in Section 14 of this Agreement.




(l)
No Gross Up by Party B. Section 2(d)(i)(4) is hereby deleted and replaced by the
following:



“(4) (A) If Party A is the party so required to deduct or withhold, then Party A
shall make such additional payment as is necessary to ensure that the net amount
actually received by Party B (free and clear of all Taxes, whether assessed
against it or Party B) will equal the full amount Party B would have received
had no such deduction or withholding been required; and


(B) if Party B is the party so required to deduct or withhold, then Party B
shall make the relevant payment subject to such deduction or withholding and
Party B will not be required to gross up.



 
For the avoidance of doubt, the fact that any payment is made by Party B subject
to the provisions of (B) above shall at no time affect the obligations of Party
A under (A) above.”



Part 5. Other Provisions.


(a)
ISDA Definitions

 
The definitions and provisions contained in the 2006 ISDA Definitions (the “2006
Definitions”) as published by the International Swaps and Derivatives
Association, Inc. are incorporated by reference into this Agreement. The
Agreement and each Transaction will be governed by the 2006 Definitions as they
may be officially amended and supplemented from time to time by ISDA.


For the sake of clarity, unless otherwise specified in this Agreement, the
following documents shall govern in the order in which they are listed in the
event of any inconsistency between any of the documents:


(i)     the Confirmation;
 
(ii)    the Schedule;
 
(iii)   the 2006 Definitions; and
 
(iv)  the printed form of ISDA Master Agreement.


(b)
Relationship Between Parties

 
Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for the
Transaction):


(i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisors as it has deemed necessary. It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of that Transaction.
 
10

--------------------------------------------------------------------------------


 
(ii) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.


(iii) Status of Parties. Each party is acting as principal and not as agent and
the other party is not acting as a fiduciary for or as an advisor to it in
respect of that Transaction.


(iv) Eligible Contract Participant. It is an “eligible contract participant” as
defined in Section 1a(12) of the U.S. Commodity Exchange Act, 7 U.S.C. Section
1a(12).


(v) FDIC Requirements. If it is a bank subject to the requirements of 12 U.S.C.
§ 1823(e), the necessary action to authorize referred to in the representation
in Section 3(a)(ii) includes all authorizations required under the Federal
Deposit Insurance Act as amended, including amendments effected by the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, and under any
agreement, writ, decree, or order entered into with such party’s supervisory
authorities. At all times during the term of this Agreement, such party will
continuously include and maintain as part of its official written books and
records this Agreement, this Schedule and all other exhibits, supplements, and
attachments hereto and documents incorporated by reference herein, all
Confirmations, and evidence of all necessary authorizations.


(vi) ERISA. It continuously represents that it is not (i) an employee benefit
plan (an “ERISA Plan”) as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), subject to Title 1 of ERISA
or Section 4975 of the Internal Revenue Code of 1986, as amended, (ii) a person
or entity acting on behalf of an ERISA Plan or (iii) a person or entity the
assets of which constitute assets of an ERISA Plan.” It will provide notice to
the other party in the event that it is aware that it is in breach of any aspect
of this representation or is aware that with the passing of time, giving of
notice or expiry of any applicable grace period, it will breach this
representation.


(c)
Waiver of Jury Trial. Each party hereby irrevocably waives any and all rights to
trial by jury with respect to any legal proceeding arising out of or relating to
this Agreement or any Transaction contemplated hereby.




(d)
Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of the Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction unless such severance
shall substantially impair the benefits of the remaining portions of this
Agreement or changes the reciprocal obligations of the parties. The parties
hereto shall endeavour in good faith negotiations to replace the prohibited or
unenforceable provision with a valid provision, the economic effect of which
comes as close as possible to that of the prohibited or unenforceable provision.

 
11

--------------------------------------------------------------------------------


 
(e)
Transfers. Notwithstanding the provisions of Section 7:



(i) No transfer by Party A of this Agreement or any interest or obligation in or
of Party A under this Agreement shall be effective unless:



 
(A)
Party B consents to such transferee;




 
(B)
The Rating Agency Condition shall have been satisfied;




 
(C)
Party A shall have given Party B, the Servicer and the Indenture Trustee at
least twenty days prior written notice of the proposed transfer; and




 
(D)
such transfer otherwise complies with the terms of the Indenture and the other
Transaction Agreements.



(ii) Except to the extent contemplated by the Indenture, neither this Agreement
nor any interest in or under this Agreement may be transferred by Party B to any
other entity save with Party A’s prior written consent (such consent not to be
unreasonably withheld or delayed).


(iii) Paragraphs (i) and (ii) above are subject to the following exceptions:
 
(A) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement);


(B) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).

 
(iv)  If an Eligible Replacement has made a Firm Offer (which remains an offer
that will become legally binding upon acceptance by Party B) to be the
transferee pursuant to a transfer in accordance with this Part 5(e), Party B
shall, at Party A’s written request and at Party A’s expense, take any
reasonable steps required to be taken by Party B to effect such transfer.


(v) Upon the effectiveness of any transfer, each of Party A and Party B shall be
released (in each case to the extent of the obligations so transferred) from its
obligations as a party to this Agreement without any further notification or
other action.



(f)
Permitted Security Interest. For purposes of Section 7 of this Agreement, Party
A hereby consents to the Permitted Security Interest.



“Permitted Security Interest” means the pledge and assignment by Party B of the
Swap Collateral to the Indenture Trustee pursuant to the Indenture, and the
granting to the Indenture Trustee of a security interest in the Swap Collateral
pursuant to the Indenture.


“Swap Collateral” means all right, title and interest of Party B in this
Agreement, each Transaction hereunder, and all present and future amounts
payable by Party A to Party B under or in connection with this Agreement or any
Transaction governed by this Agreement, including, without limitation, any
transfer or termination of any such Transaction.
 
12

--------------------------------------------------------------------------------


 
“Indenture Trustee” means Citibank, N.A. or any successor, acting as Indenture
Trustee pursuant to the Indenture.


(g)
Absence of Certain Events. Section 3(b) of this Agreement is hereby amended by
inserting the parenthetical “(with respect to Party A only)” immediately after
the phrase “No Event of Default or”.



(h)
Events of Default. Section 5(a)(i) of this Agreement is hereby amended by
changing the word “third” to “first” in the phrase “if such failure is not
remedied on or before the third Local Business Day after notice of such failure
is given to the party”.

 
(i)
Payment on Early Termination. Except to the extent set forth in Section 5.05(b)
of the Sale and Servicing Agreement, if an Early Termination Date occurs in
respect of which Party A is the Defaulting Party or the sole Affected Party with
respect to an Additional Termination Event, Party B will not be required to pay
any amounts payable to Party A under Section 6(e) in respect of such Early
Termination Date, and Party A will not be permitted to set-off in respect of
such amounts, until payment in full of all amounts outstanding under the Notes.



(j)
No Set-Off. Party A and Party B hereby waive any and all right of set-off with
respect to any amounts due under this Agreement or any Transaction, provided
that nothing herein shall be construed to waive or otherwise limit the netting
provisions contained in Sections 2(c) of this Agreement or Paragraph 8 of the
Credit Support Annex.



(k)
Indenture. Party B hereby acknowledges that Party A is a secured party under the
Indenture with respect to this Agreement, and Party B agrees for the benefit of
Party A that it will not amend the Indenture in a manner which materially and
adversely affects the rights or obligations of Party A under the Indenture
unless Party A shall have consented in writing to such action, if such consent
is required pursuant to the Indenture.

 
(l)
Limited Recourse. The liability of Party B to Party A hereunder is limited in
recourse solely to the amounts payable to Party A from the Available Amounts and
the Reserve Account Withdrawal Amount in accordance with the priority of
payments set forth in Section 5.05(b) of the Sale and Servicing Agreement. The
provisions of this paragraph shall survive the termination of this Agreement.




(m)
No Petition.  Party A hereby covenants and agrees that prior to the date which
is one year (or, if longer, the applicable preference period) and one day after
payment in full of all obligations of each Bankruptcy Remote Party in respect of
all securities issued by any Bankruptcy Remote Party (i) it shall not authorize
any Bankruptcy Remote Party to commence a voluntary winding-up or other
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to such Bankruptcy Remote Party or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect in any
jurisdiction or seeking the appointment of an administrator, a trustee,
receiver, liquidator, custodian or other similar official with respect to such
Bankruptcy Remote Party or any substantial part of its property or to consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of any
party hereto or any other creditor of such Bankruptcy Remote Party, and (ii) it
shall not commence or join with any other Person in commencing any proceeding
against such Bankruptcy Remote Party under any bankruptcy, reorganization,
liquidation or insolvency law or statute now or hereafter in effect in any
jurisdiction. This section shall survive the termination of this Agreement.  

 
13

--------------------------------------------------------------------------------


 

 
As used above, “Bankruptcy Remote Party” means Hyundai ABS Funding Corporation
and Party B.



(n)
Confirmation. Each party acknowledges and agrees that the Confirmations executed
as of the date hereof and designated as Party A Reference Numbers 486839HN and
486842HN shall be the only Transaction governed by this Agreement (it being
understood that, in the event such Confirmations shall be amended (in any
respect), such amendment shall not constitute (for purposes of this paragraph) a
separate Transaction or a separate Confirmation). Party A and Party B shall not
enter into any additional Confirmations or Transactions hereunder.



(o)
Potential Events of Default. Section 2(a)(iii) is amended by the deletion of the
words “or Potential Event of Default”.



(p)
Limitation of Liability. Notwithstanding anything contained herein to the
contrary, in executing this Agreement (including the Schedule, Credit Support
Annex and each Confirmation) on behalf of Party B, Wilmington Trust Company (the
“Owner Trustee”) and the Indenture Trustee are acting solely in its capacity as
owner trustee of Party B and indenture trustee, respectively, and not in its
individual capacity, and in no event shall either one of them, in their
individual capacity, have any liability for the representations, warranties,
covenants, agreements or other obligations of Party B hereunder, for which
recourse shall be had solely to the assets of Party B, except to the extent of
its fraud, breach of trust or willful misconduct.



(q)
S&P and Fitch Downgrade of Party A. In the event that (i) the Relevant Entity’s
short-term unsecured and unsubordinated debt rating is downgraded below “A-1” by
S&P (or if its short-term rating is not available by S&P, in the event that its
long-term unsecured and unsubordinated debt rating is downgraded below “A+” by
S&P) and such Relevant Entity is a Financial Institution (an “S&P Approved
Ratings Downgrade”) or (ii) Fitch assigns to the Relevant Entity a rating lower
than the Fitch Approved Ratings ((a “Fitch Approved Ratings Downgrade”, and
together with an S&P Approved Ratings Downgrade, a “Party A Ratings Downgrade”),
Party A shall within two (2) Local Business Days following the date of such
Party A Ratings Downgrade, give Party B, the Servicer and the Indenture Trustee
written notice of the occurrence of such Party A Ratings Downgrade, and within
30 calendar days after a Fitch Approved Rating Downgrade or within 10 Business
Days after an S&P Approved Ratings Downgrade, either (i) transfer (at its own
cost) Party A’s rights and obligations hereunder to an Eligible Replacement
promptly in accordance with Part 5(e) of this Schedule, (ii) post Eligible
Collateral in accordance with the Credit Support Annex or (iii) obtain (at Party
A’s expense) an Eligible Guarantee or other similar assurance in respect of
Party A’s obligations under this Agreement that satisfies the Rating Agency
Condition.

 
If (i) an S&P Required Rating Downgrade (as defined below) shall occur and be
continuing with respect to a Relevant Entity or (ii) Fitch (x) assigns to the
Relevant Entity a rating lower than the Fitch Required Ratings or (y)  withdraws
its ratings of the Relevant Entity (each such event, a “Fitch Required Ratings
Downgrade”), Party A shall within two (2) Business Days of such S&P Required
Ratings Downgrade or Fitch Required Ratings Downgrade, give notice to Party B,
the Servicer and the Indenutre Trustee of the occurrence of such downgrade or
withdrawal, and within 10 Business Days of the occurrence of such S&P Required
Ratings Downgrade or within 30 calendar days of such Fitch Required Ratings
Downgrade (i) comply with the terms of the Credit Support Annex and (ii) within
60 days of the date of the S&P Required Ratings Downgrade or within 30 calendar
days of such Fitch Required Ratings Downgrade, in addition to posting collateral
pursuant to the Credit Support Annex (x) transfer (at its own cost) Party A’s
rights and obligations hereunder to an Eligible Replacement, in accordance with
Part 5(e) of this Schedule or (y) obtain (at Party A’s expense) an Eligible
Guarantee or other similar assurance in respect of Party A’s obligations under
this Agreement that satisfies the Rating Agency Condition, and such guaranty
shall remain in effect only for so long as such downgrade or withdrawal is
continuing with respect to Party A. For the purpose hereof, a “S&P Required
Ratings Downgrade” shall occur with respect to a Relevant Entity (x) if such
entity is a Financial Institution, its the short-term senior unsecured deposit
rating is withdrawn by S&P or cease to be at least “A-2” (or if its short-term
rating is not available by S&P, in the event that its long-term unsecured and
unsubordinated debt rating is withdrawn or cease to be at least “BBB+” by S&P)
or (y) if such entity is not a Financial Institution, at any time its short-term
senior unsecured deposit rating is withdrawn or downgraded below “A-1” (or if
its short-term rating is not available by S&P, in the event that its long-term
unsecured and unsubordinated debt rating is withdrawn or cease to be at least
“A+” by S&P).
 
14

--------------------------------------------------------------------------------


 
Once an Eligible Replacement is in place, Party B shall return any such Eligible
Collateral to Party A pursuant to the terms of the Credit Support Annex and to
the extent such Eligible Collateral has not already been applied in accordance
with this Agreement or the Credit Support Annex. Party B shall have the right to
terminate this Agreement if at any time Party A fails to comply with any of its
obligations under this paragraph in full and in a timely manner.


(r)
Definitions.



(i) Reference is made to that certain Sale and Servicing Agreement dated as of
the date hereof (the “Sale and Servicing Agreement”) among Party B as the
Issuer, Hyundai ABS Funding Corporation, Hyundai Motor Finance Company, and
Citibank, N.A., as Indenture Trustee. Capitalized terms used but not defined in
this Agreement or this Schedule will have the meanings ascribed to them in the
Sale and Servicing Agreement or, if not defined therein, in the Indenture (as
defined below).


(ii) As used herein:



 
“Credit Support Annex” means the 1994 ISDA Credit Support Annex between Party A
and Party B dated as of the date hereof.




 
“Depositor” means Hyundai ABS Funding Corporation.




 
“Eligible Collateral” has the meaning set forth in the Credit Support Annex.



“Eligible Guarantee” means an unconditional and irrevocable guarantee that is
provided by a guarantor that has Rated Debt as principal debtor rather than
surety and is directly enforceable by Party B, the form and substance of which
guarantee are subject to the Rating Agency Condition, where either (A) a law
firm has given a legal opinion confirming that none of the guarantor’s payments
to Party B under such guarantee will be subject to withholding for tax or (B)
such guarantee provides that, in the event that any of such guarantor’s payments
to Party B are subject to withholding for tax, such guarantor is required to pay
such additional amount as is necessary to ensure that the net amount actually
received by Party B (free and clear of any withholding tax) will equal the full
amount Party B would have received had no such withholding been required.
 
15

--------------------------------------------------------------------------------


 
“Eligible Replacement” means an entity (A)(i) with the Moody’s First Trigger
Required Ratings and/or the Moody’s Second Trigger Required Ratings and that has
Rated Debt with respect to S&P and Fitch that is the subject of a legal opinion
given by a law firm confirming that none of its payments to Party B will be
subject to withholding for tax or (ii) whose present and future obligations
owing to Party B are guaranteed pursuant to an Eligible Guarantee provided by a
guarantor that has Rated Debt with respect to S&P and Fitch and with the Moody’s
First Trigger Required Ratings and (B) could become a party to this Agreement
(or party to an agreement in form and substance satisfactory to Party B, the
Servicer and the Indenture Trustee) in accordance with Part 5(e) of this
Schedule and pursuant to documentation which would not be less favorable to
Party B than this Agreement.


“Financial Institution“ means a bank, broker/dealer, insurance company,
structured investment vehicle or derivative product company.


“Firm Offer” means an offer which, when made, was capable of becoming legally
binding upon acceptance.


“Fitch” means Fitch, Inc. or its successor.


“Fitch Approved Ratings” means a long-term unsecured and unsubordinated debt
rating from Fitch of at least “A” and a short-term unsecured and unsubordinated
debt rating from Fitch of at least “F1”.


“Fitch Required Ratings” means a long-term unsecured and unsubordinated debt
rating from Fitch of at least “BBB-”. 



 
“Free Writing Prospectus” means any free writing prospectus prepared in
connection with the public offering of the Notes.




 
“Indenture” means that certain Indenture dated as of the date hereof between
Party B, as Issuer, and Citibank, N.A., as Indenture Trustee.




 
“Moody’s” means Moody’s Investors Service, Inc. or its successor.



“Moody’s Short-term Rating” means a rating assigned by Moody’s under its
short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations.



 
“Notes” mean the asset-backed notes issued by Party B under the Indenture.




 
“Preliminary Prospectus Supplement” means any preliminary prospectus supplement
prepared in connection with the public offering and sale of the Notes.




 
“Prospectus Supplement” means any prospectus supplement prepared in connection
with the public offering and sale of the Notes.

 
16

--------------------------------------------------------------------------------


 

 
“Rated Debt” means, with respect to a Relevant Entity, (1) in the case of S&P,
(i) if such Relevant Entity is not a Financial Institution, S&P assigns (x) a
long-term debt rating equal to or higher than “A+” to the counterparty, or (y)
assigns a short-term debt rating equal to or higher than “A-1” to the
counterparty, or (ii) if such Relevant Entity is a Financial Institution, S&P
assigns (x) a long-term debt rating equal to or higher than “BBB+” to the
counterparty, or (y) assigns a short-term debt rating equal to or higher than
“A-2” to the counterparty, (2) in the case of Moody’s (i) Moody’s assigns (x) a
long-term debt rating equal to or higher than “A2” to the counterparty, and (y)
a short-term debt rating equal to or higher than “P1” to the counterparty (if
the counterparty has both long-term and short-term debt ratings), or (ii)
Moody’s assigns a long-term debt rating equal to or higher than “A1” to the
counterparty (if the counterparty only has a long-term debt rating) and (3) in
the case of Fitch, assigns a long-term unsecured and unsubordinated debt rating
from Fitch of at least “A” and a short-term unsecured and unsubordinated debt
rating from Fitch of at least “F1”.




 
“Rating Agencies” means S&P, Moody’s and Fitch.




 
“Rating Agency Condition” means, with respect to any event or circumstance and
each Rating Agency, either (a) written confirmation by such Rating Agency that
the occurrence of such event or circumstance will not cause it to downgrade,
qualify or withdraw its rating assigned to any of the Notes or (b) in the case
of Moody’s only, that such Rating Agency shall have been given notice of such
event or circumstance at least ten days prior to the occurrence of such event or
circumstance (or, if ten days’ advance notice is impracticable, as much advance
notice as is practicable) and such Rating Agency shall not have issued any
written notice that the occurrence of such event or circumstance will cause it
to downgrade, qualify or withdraw its rating assigned to the Notes.




 
“Relevant Entities” means Party A and any guarantor under an Eligible Guarantee
in respect of all of Party A’s present and future obligations under this
Agreement.




 
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies Inc. or
its successor.




 
“Servicer” means Hyundai Motor Finance Company, a California corporation.



(s)
Amendments. Section 9(b) of this Agreement is hereby amended by inserting the
following at the end thereof:




 
it being a further condition to any such amendment or modification that the
Rating Agency Condition shall have been satisfied.



(t)
Regulation AB Financial Disclosure.



Subject to the last two paragraphs of this clause (t), so long as Party B, the
Depositor or any of such parties’ Affiliates (collectively, “Hyundai”) shall
file reports in respect of the Notes with the Securities and Exchange Commission
(the “SEC”) pursuant to Sections 13(a) or 15(d) of the the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), Party A agrees to Deliver within
ten (10) calendar days of receipt of a written request therefor by Party B or
the Depositor, such information relating to Party A as may be necessary to
enable Hyundai to comply with any SEC disclosure requirements, including without
limitation information concerning Party A required by Items 1115 of Regulation
AB and Forms 8-K, 10-D and 10-K and any information to be provided pursuant to
or in accordance with any SEC comments to any of the foregoing; it being
understood that Hyundai shall not be required to voluntarily suspend its
reporting obligation with respect to the Notes at any time. To the extent
necessary to comply with Regulation AB, Party A shall obtain any necessary
auditor’s consents related to any financial statements of Party A required to be
incorporated by reference into any Free Writing Prospectus, Preliminary
Prospectus Supplement or Prospectus Supplement or report filed by Hyundai with
the SEC and promptly to forward to the Depositor any such auditor consents
obtained. The information provided, or authorized to be incorporated by
reference, by Party A pursuant to this Part 5(t) is referred to as the
“Additional Information.”
 
17

--------------------------------------------------------------------------------


 
For the purpose of this Part 5(t):


“Deliver” includes actual delivery or transmission of information in an
EDGAR-compatible format or, in the case of any financial information required to
be delivered pursuant to Item 1115 of Regulation AB and Forms 8-K, 10-D and
10-K, making such financial information available in an EDGAR-compatible format
for incorporation by reference to the extent permitted by Regulation AB,
together with actual delivery of all necessary auditor’s consents.


“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval
system.


“Regulation AB” means Subpart 229.1100 - Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the SEC in the adopting release (Asset-Backed Securities, Securities Act Release
No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the
SEC, or as may be provided by the SEC or its staff from time to time.


If at any time during a period that reports are being filed with respect to
Party B and the Notes in accordance with the Exchange Act and the rules and
regulations of the SEC, as reasonably calculated by the Depositor, the
“significance percentage” of this Agreement for any class of the Notes is 8% or
more, Party A shall within five (5) Local Business Days following receipt of
request therefor demonstrate to the satisfaction of the the Depositor that it is
able to provide the Additional Information required under Item 1115(b)(1) of
Regulation AB for Party A. If Party A is unable to satisfy the Depositor as to
its ability to provide such information, Party A shall within five (5) Local
Business Days following receipt of request therefor, at the sole expense of
Party A, without any expense or liability to the Depositor or Party B, either
(i) post Eligible Collateral, in form, substance and amount satisfactory to the
Depositor, or (ii) cause an Eligible Replacement (which satisfies the Rating
Agency Condition and any other requirements of this Agreement, including the
requirement to deliver the indemnification and contribution agreement referred
to in Part 3(b)) to replace Party A as party to this Agreement that has agreed
to Deliver any information, report, certification or accountants’ consent when
and as required under this Part 5(t) hereof. 
 
18

--------------------------------------------------------------------------------


 
If at any time during a period that reports are being filed with respect to
Party B and the Notes in accordance with the Exchange Act and the rules and
regulations of the SEC, as reasonably calculated by the Depositor, the
“significance percentage” of this Agreement for any class of the Notes is 18% or
more, Party A shall within five (5) Local Business Days following receipt of
request therefor demonstrate to the satisfaction of the Depositor that it is
able to provide the Additional Information required under Item 1115(b)(2) of
Regulation AB for Party A. If Party A is unable to satisfy the Depositor as to
its ability to provide such information, Party A shall within five (5) Local
Business Days following receipt of request therefor, at the sole expense of
Party A, without any expense or liability to the Depositor or Party B, cause an
Eligible Replacement (which satisfies the Rating Agency Condition and any other
requirements of this Agreement, including the requirement to deliver the
indemnification and contribution agreement referred to in Part 3(b)) to replace
Party A as party to this Agreement that has agreed to Deliver any information,
report, certification or accountants’ consent when and as required under this
Part 5(t) hereof.


19

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized officers as of the date first above written.

        HYUNDAI AUTO RECEIVABLES TRUST 2007-A  
   
   
  By:   Wilmington Trust Company,
not in its individual capacity
but solely as owner trustee

 

      By:   /s/ W. Chris Sponenberg  

--------------------------------------------------------------------------------

Name: W. Chris Sponenberg   Title: Vice President


        HSBC BANK USA, NATIONAL ASSOCIATION  
   
   
  By:   /s/ Jason Saturno  

--------------------------------------------------------------------------------

Name: Jason Saturno   Title: Vice President

 
2007-A Trust Schedule to
ISDA Master Agreement
 
S-1

--------------------------------------------------------------------------------


 